Citation Nr: 1506151	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1966 to July 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Although the increased rating claim for PTSD was not certified for appeal, the Board took jurisdiction of the claim based on written notice from the Veteran filed after the December 2013 Statement of the Case (SOC), which the Board considered as a statement in lieu of a VA Form 9.  See September 2014 Board Remand.

The Veteran requested a Travel Board hearing in his substantive appeal to the Board, but later withdrew his request via written notice.  The Board notes that the Veteran appeared at an earlier formal hearing before the RO in July 2009.  A transcript of that hearing has been associated with the claims file. 

The case was Remanded in September 2014 and after completing the additional development, the AOJ returned this matter to the Board for further appellate consideration.

During the pendency of the appeal, the Veteran has submitted a claim requesting TDIU and contends that he stopped working due to symptoms of his service-connected PTSD.  See VA Form 21-8940, received in September 2014.  Although the TDIU issue was not certified for appeal, the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  Thus, the Board has recharacterized the appeal to include this issue.

The issues of entitlement to service connection for stomach problems/ulcers, back pain, and urological problems have been raised by the record in an April 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-4138, dated April 21, 2014.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested primarily by symptoms of depression, distressing recollections, , and irritability, consistent with Global Assessment of Functioning (GAF) scores between 45 and 60 and difficulty in establishing and maintaining effective work and social relationships, rather than an inability to do so.  These symptoms demonstrate no more than occupational and social impairment with reduced reliability and productivity.

2.  While the minimum threshold requirements for a TDIU on a schedular basis have been met, the Veteran's service-connected disabilities alone do not preclude him from obtaining and maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for PTSD greater than 50 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Board finds that VA's duty to notify has been satisfied.  The Veteran was notified by letters dated in February 2010 and July 2011 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He was also notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters addressed all notice elements and predated the initial adjudication by the AOJ in July 2013.  Nothing more was required.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in March 2010, October 2012, April 2013, and October 2014.  The Board finds that together these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  

Also, taken together, these opinions adequately address the effect the Veteran's service-connected disabilities have on his employment picture.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. Oct. 29, 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board emphasizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one but rather a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007). Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  


II. Law and Analysis for Increased Ratings

The Veteran is seeking higher disability rating for his service-connected PTSD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2014).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

In evaluating the severity of the Veteran's PTSD, the Board is aware that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran's PTSD is currently evaluated as 50 percent disabling based, in part on findings from a March 2010 VA examination, which show the Veteran exhibited classic PTSD symptoms including distressing recollections, irritability, and angry outbursts.  He has been in group therapy since 2008 and more recently began individual therapy, focusing on coping skills to help him manage stress and emotions.  He also has been taking medications, which seem to help his mood issues.

The Veteran asserted that he had frequent distressing recollections, but did not relate the nature or the quality of the recollections he experienced or provide specifics.  He denied current distressing dreams and actual flashbacks.  The Veteran endorsed psychological distress triggered by external cues, such as opening a book about Vietnam, and finding references to an operation he was part of, war news, and stories of OEF/OIF casualties.  In terms of avoidance and numbness symptoms, the Veteran keeps to himself in terms of talking about his experiences, though he has shared them in his current posttraumatic stress disorder therapy group.  He also avoids news about the war.  The Veteran did not describe a significant diminished interest in activities, stating that he attends family gatherings and described his relationships with people as "fair."  He did not emphasize a sense of estrangement and indicated that if it were not for his health conditions he would probably live a long, full life, so there was no clear endorsement of sense of foreshortened future.  The Veteran had only a modest sense of restricted range of affect.  He was also struggling with irritability and angry outbursts in that he still throws or breaks things on occasion when agitated.  In terms of concentration, the Veteran stated it was not bad, but did acknowledge that his wife manages the finances because he is very forgetful when it comes to managing money.  He had a modest amount of hypervigilance and exaggerated startle response.  

When relating his employment history, the Veteran reported that he worked for 26 years for the same company in maintenance.  Of some significance is the fact that the Veteran lost his arm in a machine accident in 1979, but continued to work in the same position for another thirteen years until 1992 when he went out on disability.  In those 26 years he said he was out very rarely, and when he was, it was because of physical illness.  He denied any other basis of missing work or poor productivity at work, even when struggling with significant physical issues.  The examiner noted that it was difficult to assess how the Veteran would be doing at work, given that he has not worked in over 18 years.  However, he concluded that it was as likely as not that post-traumatic stress disorder does not interfere significantly with employment.

In terms of his relationships with others, the Veteran stated that overall he was relating to people a little better now.  He had been married 42 years, stating that it was about half as good as it should be.  He blamed it on himself because of his agitation and mood swings.  He has one son with whom he has a good relationship and sees almost daily.  The Veteran has one brother still living with whom he is just beginning to repair a fractured relationship from many, many years ago.  He also has one friend who is an Iraqi veteran who he can socialize well with and he also trusts his group therapy members.  The Veteran also described other close friends, couples, and others he and his wife enjoy spending time with.  He also likes to fish, does yard work, and visits with his grandchildren.  The examiner found these signs and symptoms of impairment did not interfere with the Veteran's social relationships in more than a minor way.  He explained that while the Veteran is clearly distressed and ruminative about the war, overall he seemed to have intact social relationships despite significant distress.  In summary the Veteran has not experienced significant impairment in social functioning due to PTSD symptoms.

During the mental status evaluation, there was no impairment in thought process or communication.  The Veteran was alert and oriented and cooperative.  He was moody and his affect was dysthymic.  His thought process was linear, though thoughts were somewhat tangential.  Thought content was appropriate to questions.  His speech was normal in rate, tone, and volume and his concentration was grossly assessed as fair.  The Veteran denied suicidality.  He reported in the past feeling more suicidal than he does these days.  A typical day involves having a cup of coffee, working in the yard or his workshop, basically staying around the house trying to stay busy.  He can manage all of his activities of daily living and personal hygiene issues even with the loss of his lower arm.  

The clinical impression was PTSD with symptoms of re-experiencing, avoidance, numbing, and hyperarousal.  The Veteran also met the criteria for major depression secondary to PTSD given the reports of increase anhedonia, lack of motivation, poor energy, passive suicidality, and poor sense of self-worth on top of the depression.  The examiner assigned a GAF score of 53, concluding that the Veteran had not experienced a significant change in PTSD symptoms since his prior examination.  His symptoms did not seem to have increased significantly.  Rather there were some examples of maybe a decrease in frequency, severity, and duration, but no periods of remission.

VA outpatient treatment records show clinical findings that are not materially different from those reported on the 2011 VA examination and that the Veteran received supportive psychotherapy for his PTSD symptoms.  An entry dated in March 2010, shows the Veteran reported that recently his depression had worsened secondary to prostate cancer surgery.  However the remaining records show that in general he was consistently alert, fully oriented, well-dressed, and neatly groomed.  His speech was always normal and his thoughts were generally coherent, logical, and directed with no evidence of hallucinations or delusions.  His behavior was appropriate to the situation and there was no evidence of gross cognitive impairment or any suicidal or homicidal ideations, intention, or plan.  The Veteran's insight and judgment were generally within normal limits.  He interacted and related appropriately with all of his healthcare providers and examiners.  Of record during this timeframe are GAF scores of 45-55.  See VA outpatient treatment record dated from March 2010 to February 2013.  

At an April 2013 VA examination to assess the current state of his service-connected PTSD and its impact on his employability, the Veteran reported that during the 20-month interim between the last review PTSD examination and the date of the current examination, he had not experienced any significant remission of identified chronic PTSD symptoms.  Instead he had experienced a continued increase in global symptoms of PTSD with the greatest level of increase noted to have occurred in symptoms consistent with re-experiencing.  The Veteran continued to meet with his psychiatrist for bimonthly psychotropic medication management meetings.  He also continued to participate in monthly individual psychotherapy and weekly PTSD support group, experiencing a moderate level of benefit and satisfaction from both.  

The Veteran reported little change in his personal history since his last examination.  He remained married to his wife of 44 years, stating that they have been able to develop a style for effectively and assertively resolving conflicts.  His relationship with his son was functional, although he sometimes feels as if his son is disrespectful.  Otherwise he had good relationships with his family and friends, particularly his three granddaughters describing those relationships as "great."  He continued to be engaged in a moderately active social life.  He enjoyed going in the community for social events and going out with his wife more than he has in many years.  He also reported finding solace spending time with his wife, going fishing, and spending time with his son and grandchildren.  The Veteran also had surges of interest in contacting members of his immediate or extended family after he had discontinued ties with them for almost 40 years after they treated him disrespectfully and rejected him after he returned from Vietnam. 

The examiner noted that since the Veteran had been unemployed for the past 21 years, any current assessment of his impairment in occupational functioning was predicated on his not having been employed for over two decades.  He retired due to somatic symptoms including lower back pain, limited range of motion in his lower back, and moderate to severe impairment in right arm following an industrial accident.  Therefore according to the Veteran's reported work history, the level of impairment in occupational functioning likely to exist when he was last gainfully employed is reduced reliability and productivity.  

Mental status examination revealed the Veteran was appropriately attired, and well groomed.  He displayed adequate alertness and was found to be oriented to time, place, person.  He displayed an open and cooperative attitude, appropriate behavior, maintained adequate eye contact and appeared to give his best effort in responding to structured interview questions posed to him.  He had blunted affect and negative mood.  The Veteran's thought content was reality based, forward focused, and did not include any specific evidence of formal thought disorder or frank psychotic thinking.  His speech was within normal limits and judgment was found to be intact.  His attention and memory were moderately impaired and intellectual functioning was assessed as in the low average range.  The Veteran reported completing activities of daily living on a daily basis without prompting.  Although he reported infrequent passive suicidal thoughts in the past, he denied any current or recent suicidal or homicidal ideations. 

The examiner rendered Axis I diagnoses of PTSD, chronic and moderate and major depressive disorder secondary to PTSD.  A GAF score of 50 was assigned.  The VA examiner noted that the Veteran's level of occupational and social impairment would likely be fairly equivalent between impairment caused by anxiety disorder symptoms and impairment caused by identified mood disorder symptoms.  Therefore, it is the opinion of this examiner that the differentiation between which symptoms are more significant in causing his current level of impairment in occupational or social functioning is not possible due to the concurrent exacerbation in both sets of symptoms.  The VA examiner concluded that the Veteran's PTSD most closely manifested by occupational and social impairment with reduced reliability and productivity.

Subsequently dated VA outpatient treatment records show the Veteran continued monitoring of the Veteran's PTSD since April 2013 and include reports from psychotherapy sessions, medications prescribed during visits to the VA mental health clinic, and a record of behavior observed by medical staff.  In general, the clinical findings from these records are not materially different from those reported on the 2013 VA examination and show that in general the Veteran was attending group regularly and was improving, but still in need of individual supportive counseling.  In September 2013, the Veteran was in a good mood, happy about catching a prize winning fish.  He described his sleep, energy, appetite, and concentration as "good."  He denied guilty ruminations, anhedonia, suicidal ideation, nightmares, flashbacks, and intrusive memories.  He continued to have occasional hypervigilance, startle response, and avoidant behaviors.  He continued to struggle with chronic pain.  The Veteran's GAF score was 60.  See VA outpatient treatment September 2013 to September 2014.

The Veteran was most recently evaluated for his PTSD in October 2014.  At that time the examiner concluded that the Veteran continued to meet the diagnostic criteria for PTSD and major depressive disorder.  It was also noted that it was not possible to differentiate what portion of each symptom is attributable to which diagnosis because there is too much overlap in the diagnostic criteria for these conditions without resorting to mere speculation.  

The Veteran reported few changes in social functioning since his last examination in April 2013.  He continued to live with his wife and had regular contact with his son.  He and his wife have a few activities they enjoy together, such as occasionally going to dinner or shopping.  He noted some influence of physical pain.  When asked about how he occupies his time, he stated that he "takes it easy," does some work outside, and watches television.  Overall, he described a moderate level of impairment in social functioning.  The Veteran also had no changes with regard to his occupational functioning. He last worked in 1990 in heavy maintenance, after losing his left arm below the elbow in a work-related accident.  There is no impairment in occupational functioning that is attributable to the service-connected conditions.  

Noted symptomatology included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and suicidal ideation.  There had been no periods of full symptom remission since the previous evaluation. The Veteran continues to be followed by mental health care, participating in a weekly group therapy and is prescribed medication by a psychiatrist, both of which provide some benefit.  

Mental status evaluation revealed the Veteran was dressed casually but appropriately and his hygiene and grooming were appropriate.  He was alert and oriented to time, place, and person.  His behavior was generally appropriate, but he was vocal with regard to his anger with the government, the VA, and the compensation claim process.  He expressed anger that his most recent evaluation did not result in a disability rating of 100%.  However when encouraged to describe ways in which his symptoms or impairment have increased, the Veteran stated that he still has PTSD and on this basis believes his rating should be changed.  The examiner noted that despite the Veteran's intensity and level of anger, he was not grossly inappropriate.  His mood was notable for irritability and agitation and his affect was congruent to the content of his responses.  His thought processes were logical and goal-directed.  When initially asked about hallucinations, Veteran endorsed experiencing them; but later acknowledged that he does not hear things or see things, but always "thinks something is going to happen" to him.  This is consistent with a symptom of hypervigilance, and these experiences do not appear to reflect the presence of any psychotic processes. 

The Veteran's speech was generally unremarkable, but he did speak at an increased volume when expressing his frustration.  His judgment appeared intact.  He acknowledged that when he is angry, he experiences aggressive thoughts against others, but denied any plans or intent to act on any such thoughts.  He also endorsed occasional passive suicidal ideation associated with his physical pain, but thoughts of self-harm have diminished since he started participating in group therapy.  He denied any current or recent thoughts of self-harm.  The Veteran is able to fully and independently complete activities of daily living, such as obtaining and eating food, maintaining personal hygiene, and maintaining household chores.  The examiner noted the Veteran's PTSD was most closely manifested by occupational and social impairment with reduced reliability and productivity.

A review of the remaining evidence of record shows periodic evaluation of the Veteran's PTSD as well as his increasing difficulties due to chronic pain issues, but do not otherwise indicate a significant worsening or additional symptoms to warrant a higher evaluation.  In general these records show the Veteran continued to be an active participant in his therapy sessions and remained compliant with medications to help symptom management, however his ruminations were focused on his medical problems.  Anhedonia was present as the Veteran was no longer able to fish due to his pain.  He had a few fleeting suicidal ideation due to his chronic pain.  These thoughts remit, but then start again as pain flairs.  However he had no intention or plan.  The Veteran complained of weekly nightmares, flashbacks, intrusive thoughts, hypervigilance and increased startle response all exacerbated by pain. There were no hallucinations, delusional ideas, or perceptual disturbances.   See VA outpatient treatment records dated from September 2012 to November 2014.

Applying the psychiatric symptomatology to the rating criteria noted above, the Veteran's PTSD does not more nearly approximate the criteria for a 70 percent or higher rating.  Although he contends that the severity of his condition is beyond what the 50 percent evaluation contemplates, according to the VA examiners of record, the Veteran's pattern of symptomatology and manifestations are productive of no more than occupational and social impairment with reduced reliability and productivity.  Additionally, the relevant clinical findings support this level of disability, largely showing that the Veteran's symptoms continue to wax and wane, but in general are under control.  Although the evidence shows short periods of when he was doing better and doing worse, the evidence overall shows that he functioned fairly well.  

The record also shows a clear connection between PTSD and interference with the Veteran's social interaction and ability to enjoy life, but it does not show that he had either a total inability to establish and maintain effective relationships as shown by his primarily supportive and positive relationship with his wife and son albeit with strain, and his consistent ability to maintain a social life with his wife or that his social life was negative impacted by deficiencies in most areas such as judgment, thinking, mod, etc..  Moreover, group therapy session notes generally show that he interacted well in that setting and attended such sessions on a fairly regular basis.  There is also no evidence that prior to his retirement, the Veteran had significant decreases in work efficiency.  The Board finds it probative that despite his PTSD symptoms, he was able to maintain his work relationships sufficiently to remain stable in his employment as for nearly 30 years.  The Veteran has also reported meaningful leisure pursuits including fishing and occasional dining out with his wife.  Therefore, his maintenance of relationships and activities under these circumstances is not consistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 70 percent disability rating which requires symptoms at a level of disability equivalent to deficiencies in most areas.  

Other symptoms of the type required for a higher 70 evaluation are neither complained of nor observed by medical health care providers, including obsessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control.  The Veteran has not been shown to have symptoms equivalent in nature or severity to the criteria required for a higher rating.  There is also no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation - the substantial weight of the evidence shows that he was alert and oriented in all spheres.  Despite the Veteran's suicidal ruminations, he repeatedly indicated, during VA examinations and outpatient evaluations, that he had no active suicidal plans and he has required no inpatient psychiatric treatment.  See Vazquez-Claudio supra.

The Board also notes that the VA and private examiners, who evaluated his symptoms and the severity of his service-connected PTSD, estimated GAF scores between 45 and 60, denoting moderate (51-60, e.g., flat affect and circumstantial speech, occasional panic attacks) to serious symptoms (45-50, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or moderate (few friends, conflicts with peers or co-workers)  to serious (no friends, unable to keep a job) impairment in social and occupational functioning. The Board finds that the symptomatology does not really support serious symptoms or impairment of social and occupational functioning. The Veteran consistently had friends and socialized with his wife, he reported that his retirement was unrelated to his psychiatric condition, and there is no indication that it renders him unable to keep a job. Moreover, although he has occasional passive suicidal thoughts, he has no other serious symptoms that would support a GAF from 45 to 50. Thus, the Board finds that the most supportable GAF scores, and in fact the majority of his GAF scores, indicate moderate symptoms and moderate social and occupational functioning and are commensurate with the assigned 50 percent disability rating and characteristic of the moderate symptomatology exhibited and observed.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Accordingly, the Board finds that the Veteran's impairment due to PTSD is more consistent with a 50 percent rating and does not equate to the level of disability contemplated in DC 9411 to support the assignment of a 70 percent rating.

The Board notes that the Veteran was found to have symptoms associated with depressive disorder in addition to symptoms of PTSD.  This disorder is not service-connected; however, the Board has considered all of his psychiatric symptomatology in evaluating the severity of the service-connected PTSD regardless of whether it was associated with his PTSD or his depression.  Mittleider v. Brown, 11 Vet. App. 181 (1998).  For the reasons discussed herein, the evidence of record does not warrant ratings higher than the currently-assigned 50 percent evaluation for the service-connected PTSD.

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher disability ratings for his service-connected PTSD.  The level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher ratings are not warranted for this disability for any portion of the time period under consideration.


III. Law and Analysis for TDIU

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to TDIU.  In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§3.340, 3.341, 4.16(a). 

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. §4.16(b).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Here, the Veteran, who was last employed as a maintenance worker, has filed for TDIU, contending that his service-connected disabilities preclude him maintaining any sort of employment.

Service connection is currently in effect for the following disabilities: PTSD rated as 50 percent disabling, diabetes mellitus, rated as 20 percent disabling, hearing loss, rated as 10 percent disabling, and tinnitus, also rated as 10 percent disabling.  The combined rating for the service-connected disabilities is 70 percent.  Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from non service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Here, despite having a combined disability rating of 70 percent, the evidence does not establish that the Veteran's service-connected disabilities have rendered him unemployable.  In fact, the overwhelming evidence of record shows that he retired after more than 20 years due to chronic pain based on nonservice-connected disabilities. 

In his March 2012 claim for TDIU, the Veteran reported being unable to secure and follow any substantially gainful occupation due to his service-connected disabilities.  He indicated that his longest period of continuous employment was from August 1969 to March 1990 as a maintenance worker.  He finished high school and had no other education or training.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

While it is clear that the Veteran's PTSD affects him in an occupational setting, the evidence does not indicate that it renders him unemployable, and the Veteran has denied such on more than one occasion. In October 2012, the Veteran underwent VA examinations to assess the current state of his service-connected diabetes mellitus and hearing loss and their impact on his employability.  It was the opinion of the examiners in general that the Veteran's employability was limited, but not necessarily precluded, by both service-connected and non-service-connected disabilities.  With regard to diabetes mellitus, the examiner concluded that there has been no functional impairment in his occupation as a result of or associated with diabetes mellitus.  Further, the Veteran stated that he is unable to perform both physical occupations as well as sedentary employment as a result of a nonservice-connected back condition, which precludes him from sitting and standing for long periods of time or performing any strenuous activity.  

A VA audiologist concluded that the Veteran's hearing loss and tinnitus would not render him unable to obtain sustain substantial gainful employment.  The audiologist explained that that many individuals with the Veteran's degree of hearing loss do function well in an occupational setting.  Although he would have difficulty with certain types of communication, for example, when he is not face-to-face, reasonable accommodations can generally be made in most occupational settings.  In most work environments, adequate accommodations could be made based on federally mandated regulations to allow him to function appropriately even with moderate to moderately severe high frequency hearing loss.  None of the remaining medical records suggest an inability to work due to the Veteran's service-connected disabilities.

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability picture, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce significant impairment, the evidence does not reflect gainful employment is precluded solely due to such service-connected disabilities.  The Veteran has not identified or submitted any competent evidence which demonstrates that his service-connected PTSD, diabetes mellitus, hearing loss, or tinnitus, alone preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  The Board finds probative the evidence of record which shows that the Veteran had been employed for more than 20 years until, by his own admission, he retired due in large part to nonservice-connected physical ailments.  In fact, during various VA examinations the Veteran denied missing work due to his psychiatric condition, and consistently attributed his retirement to his back and other nonservice-connected physical problems. The evidence suggests that he has significant non service-connected orthopedic problems which play a large part in his functional impairment, and they may not be considered in support of the TDIU claim.  For all the foregoing reasons, the Board finds that the claim for entitlement to a TDIU is not warranted.  38 C.F.R. § 4.16. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER


An initial disability rating greater than 50 percent for PTSD is denied.  

Entitlement to TDIU is denied


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


